I concur in the majority opinion as to the result reached on the second and third items of protest, but dissent to the first paragraph of the syllabus and the result reached on the first item.
The statute under which the transfer was made (70 O. S. 1941 § 890.6) provides that "any school district or part of district annexed to another district under the provisions of this act shall, upon and after becoming so annexed, be a part of the school district to which annexed and shall be governed by all laws relating to such district" (italics mine) with a certain exception as to payment of bonded indebtedness not here material. I think this statute is plain and requires no construction. We are not concerned with its wisdom. Undoubtedly the school children residing in the annexed territory have a right to attend school in the annexing district from the day the annexing order becomes effective. It should follow that school taxes payable on the taxable property in the annexed territory should, where possible, go to the district that must carry the burden of their education. The Legislature intended this result by the quoted language. No doubt the Legislature intended that all interested parties and officers should take notice of the change and be bound to carry out the intent of the law by common-sense methods. *Page 592 
It probably did not think it wise to fix a time limit on making such change, or that it was necessary to provide a method of giving official notice of the change to the excise boards, the school district boards and the county assessors, but assumed they would know or be advised by the interested parties so as to correct the records and carry out the intent of the law. See Missouri-Kansas-Texas Ry. Co. v. Cowden, 184 Okla. 260,86 P.2d 776, and authorities there cited, construing a very similar statute.
The Legislature intended, by the quoted language, that the annexation become immediately effective for all purposes (for the purpose of determining the rate of levy and distributing school taxes as well as for purposes of administration) "upon and after becoming so annexed," and not at the commencement of the next fiscal year as held by the majority opinion. It follows that the excise board should have taken into consideration the taxable property in the attached territory, insofar as it could have been ascertained, in fixing the rate of levy for the annexing district.